Name: Council Directive 66/600/EEC of 25 October 1966 amending the Council Directive of 26 June 1964 on animal health problems affecting intra-Community trade in bovine animals and swine
 Type: Directive
 Subject Matter: health;  tariff policy;  means of agricultural production;  trade policy;  agricultural activity
 Date Published: 1966-10-27

 Avis juridique important|31966L0600Council Directive 66/600/EEC of 25 October 1966 amending the Council Directive of 26 June 1964 on animal health problems affecting intra-Community trade in bovine animals and swine Official Journal 192 , 27/10/1966 P. 3294 - 3302 Danish special edition: Series I Chapter 1965-1966 P. 0204 English special edition: Series I Chapter 1965-1966 P. 0234 Greek special edition: Chapter 03 Volume 2 P. 0044 Spanish special edition: Chapter 03 Volume 1 P. 0225 Portuguese special edition Chapter 03 Volume 1 P. 0225 COUNCIL DIRECTIVE of 25 October 1966 amending the Council Directive of 26 June 1964 on animal health problems affecting intra-Community trade in bovine animals and swine (66/600/EEC) THE COUNCIL OF THE EUROPEAN ECONOMIC COMMUNITY, Having regard to the Treaty establishing the European Economic Community, and in particular Articles 43 and 100 thereof; Having regard to the proposal from the Commission; Having regard to the Opinion of the European Parliament 1; Having regard to the Opinion of the Economic and Social Committee; Whereas the Council Directive of 26 June 1964 2 on animal health problems affecting intra-Community trade in bovine animals and swine entered into force on 30 June 1965; Whereas that Directive constitutes the first stage of a harmonisation designed to eliminate obstacles to trade arising from differences between the veterinary provisions of Member States, in particular as regards animal health measures; Whereas the incorporation of that Directive in the laws of each Member State has shown that its provisions should be adapted in the light of new technical and scientific data and the experience gained; Whereas, therefore, certain amendments must be made to the original text as soon as possible, but without detriment to the basic standards and principles of the system instituted by that Directive; Whereas, in particular, certain vaccinations and tests need not be compulsory in the case of some categories of young animals; Whereas, where it has not already been expressly indicated, the exact extent to which countries of destination have the right to assess the guarantees given by exporting countries should be specified; Whereas, provision should be made for the possibility that trade in young bovine animals may be provisionally excluded ; subject to certain strict conditions, from certain general rules of the Directive; Whereas the scope of the Directive must be defined as precisely as possible, in particular as regards certain marginal cases; Whereas the Annexes to the Directive, particularly those concerned with the conditions relating to supervision on holdings and in the countries from which the animals come, should be amended in the light of progress made in controlling tuberculosis and brucellosis; Whereas health certificates should be adapted to practical necessities, and any alterations required therein by reason of amendments to the Articles and Annexes should be made; HAS ADOPTED THIS DIRECTIVE: Article 1 The Council Directive of 26 June 1964 on animal health problems affecting intra-Community trade in bovine animals and swine shall be amended as indicated in the following Articles. Article 2 The following shall be substituted for Article 2 (b): "(b) "animal for slaughter" means a bovine animal or swine intended to be taken on arrival in the country of destination direct to a slaughterhouse or market." 1 OJ No 130, 19.7.1966, p. 2466/66. 2 OJ No 121, 29.7.1964, p. 1977/64. Article 3 1. In Article 3 (2) (c) the words "or since birth" shall be inserted after the words "during the thirty days preceding loading" in both cases. 2. In Article 3 (2) (d) the word "mark" shall be substituted for the word "earmark". 3. In Article 3 (3) the following shall be inserted: (a) in subparagraph (a) before the words "have been vaccinated at least fifteen days" the words "in the case of animals more than four months old"; (b) in subparagraph (b) after the words "in particular" the words "in the case of animals more than six weeks old"; (c) in subparagraph (c) after the words "in particular" the words "in the case of animals more than twelve months old". 4. In the third sentence of Article 3 (7) (c) the words "provided the provisions of paragraph 2 (e) are respected" shall be added after the words "these animals may". Article 4 1. In Article 6 (3) the words "contagious or infectious disease" shall be substituted in each instance for the words "compulsorily notifiable disease". 2. The following shall be substituted for the first sentence of Article 6 (5): "Animals for slaughter which have been taken on arrival in the country of destination direct to a slaughterhouse must be slaughtered there, as considerations of animal health require, as soon as possible." 3. The following subparagraph shall be inserted between the first and second subparagraphs of Article 6 (5): "By way of derogation from the above provision and in specific cases Member States of destination may allow animals for slaughter to be sent to a market which does not adjoin a slaughterhouse." Article 5 In Article 7 (1), (a) the following new Section C shall be inserted after Section B: "C. Bovine animals for production less than thirty months old which by way of derogation from Article 3 (3) (c) do not come from an officially brucellosis-free or brucellosis-free bovine herd. Such animals must however have shown a brucella count of less than 30 international units of agglutination per millilitre when given a sero-agglutination test complying with the provisions of Annexes A and C. Such animals must bear a special mark. The Member State of destination must take all measures to avoid contamination of its own livestock. Not later than five years after the entry into force of this Directive, the Council, acting on a proposal from the Commission, shall decide whether the validity of this provision should be extended;" (b) the former Section C shall become Section D. Article 6 In Article 8, (a) subparagraph (b) is hereby repealed and shall be replaced by the following subparagraph (b): "(b) the introduction into their territory for show purposes of animals for breeding or production, or of bulls for breeding for artificial insemination centres, provided that such provisions apply also to trade in such animals within the Member State and without prejudice to the provisions of this Directive relating to such animals;" (b) the following subparagraph (c) shall be inserted: "(c) bovine animals for breeding or production less than fifteen days old." Article 7 1. Section I of Annex A shall be reworded as follows: I. Tuberculosis-free bovine animals and herds 1. A bovine animal is considered to be tuberculosis-free if: (a) it comes from a bovine herd which is officially tuberculosis-free within the meaning of paragraph 2; (b) it shows no clinical signs of tuberculosis; (c) in the case of animals over six weeks old, (i) it shows no reaction to an intra-dermal tuberculin test carried out in accordance with Annex B not more than thirty days before loading; (ii) it shows no specific reaction. 2. A bovine herd is considered to be officially tuberculosis-free if: (a) all the animals are free from clinical signs of tuberculosis; (b) all the animals over six weeks old have reacted negatively to at least two official intradermal tuberculin tests carried out in accordance with Annex B, the first one six months after completion of disinfection of the herd, the second one six months later and the remainder at one-yearly intervals. However if, in a Member State whose entire bovine herd is under official supervision, the percentage of holdings infected with tuberculosis and containing bovine animals is less than 1 % during two successive periods of supervision with a one-year interval, the interval between tuberculin tests may be increased to two years. If the proportion of infected holdings is less than 0 72 % during two successive periods of supervision with a two-year interval, the interval between tuberculin tests may be increased to three years; (c) no bovine animal has been introduced without a certificate from an official veterinarian showing that the animal comes from an officially tuberculosis-free bovine herd and, in the case of animals over six weeks old, that it has reacted negatively to an intradermal tuberculin test assessed according to the criteria set out in Annex B (21) (a). Intradermal tuberculin testing shall not, however, be required in Member States in which the percentage of holdings infected with tuberculosis and containing bovine animals is less than 0 72 and if a certificate from the official veterinarian shows that the animal: 1. is properly identified; 2. comes from an officially tuberculosis-free bovine herd within that Member State; 3. has not during transportation come into contact with bovine animals which do not come from officially tuberculosis-free bovine herds." 2. Section II (A) (1) of Annex A shall be reworded as follows: "1. A bovine animal is considered to be brucellosis-free if: (a) it comes from a bovine herd which is officially brucellosis-free within the meaning of paragraph 2; (b) it shows no clinical signs of that disease; (c) in the case of animals over twelve months old, its brucella count was less than 30 international units of agglutination per millilitre when given a sero-agglutination test carried out in accordance with Annex C not more than thirty days before loading. In addition, in the case of bulls over eighteen months old, the sperm must not contain brucella agglutinins." 3. Section II (A) (2) (d) of Annex A shall be reworded as follows: "(d) no bovine animal has been introduced without a certificate from an official veterinarian showing that the animal comes from an officially brucellosis-free bovine herd and, in the case of animals over twelve months old, that its brucella count was less than 30 international units of agglutination per millilitre when given a sero-agglutination test not more than thirty days before it was taken into the herd. Sero-agglutination testing shall not, however, be required in Member States in which the percentage of holdings infected with brucellosis and containing bovine animals is less than 0 72 % and if a certificate from the official veterinarian shows that the animal: 1. is properly identified; 2. comes from a bovine herd which is officially brucellosis-free within that Member State; 3. has not during transportation come into contact with bovine animals which do not come from officially brucellosis-free bovine herds." Article 8 1. Model 1 in Annex F shall be reworded as follows: >PIC FILE= "T0019174"> >PIC FILE= "T0019175"> >PIC FILE= "T0019176"> 2. Model II in Annex F shall be amended as follows: (a) In the heading of the third column of the table in Section II the word "mark" shall be substituted for the word "earmark" ; below the words "marks or brands" there shall be inserted "(state No and position)"; (b) In the first line of Section V the following shall be omitted: - in the French text : "Directeur dÃ ©partemental des services vÃ ©tÃ ©rinaires 5"; - in the Italian text : "Veterinario provinciale 5"; - in the Dutch text : "Distriktsinspecteur van de veeartsenijkundige Dienst 5"; (c) The following indent shall be inserted at the beginning of paragraph (b) in Section V: "- They have been vaccinated within the prescribed period of not less than fifteen days and not more than four months 7 against types A, O and C of foot-and-mouth disease virus using an officially approved and tested inactivated vaccine 3; (d) In the second indent in Section V (g) after the words "Member State" there shall be inserted: "..." ; (name of market) (e) At the foot of the certificate "(signature) 5" shall be substituted for "Regional Director of Veterinary Services 5"; (f) The following shall be substituted for the text of footnote 1: "1 A Health Certificate may be issued only in respect of animals transported in a single railway wagon, lorry, aircraft or boat from the same holding to the same consignee;" (g) The following shall be substituted for the text of footnote 5: "5 In Belgium : "Inspecteur vÃ ©tÃ ©rinaire" or "Diergeneeskundig inspecteur" ; in France : "Directeur dÃ ©partemental des services vÃ ©tÃ ©rinaires" ; in Germany : "Beamteter Tierarzt" ; in Italy : "Veterinario provinciale" ; in Luxembourg : "Inspecteur vÃ ©tÃ ©rinaire" ; in the Netherlands : "Distriktsinspecteur"." 3. Model III in Annex F shall be reworded as follows: >PIC FILE= "T0019177"> >PIC FILE= "T0019178"> 4. Model IV in Annex F shall be amended as follows: (a) In the heading of the third column of the table in Section II the word "mark" shall be substituted for the word "earmark" ; below the words "other marks or brands" there shall be inserted "(state No and position)"; (b) In the first line of Section V the following shall be omitted: - in the French text "Directeur dÃ ©partemental des services vÃ ©tÃ ©rinaires 5"; - in the Italian text : "Veterinario provinciale 5"; - in the Dutch text : "Distriktsinspecteur van de veeartsenijkundige Dienst 5"; (c) In the second indent in Section V (c) after the words "Member State" there shall be inserted: "..." ; (name of market) (d) At the foot of the certificate "(signature) 5" shall be substituted for "Regional Director of Veterinary Services 5"; (e) The following shall be substituted for the text of footnote 1: "1 A Health Certificate may be issued only in respect of animals transported in a single railway wagon, lorry, aircraft or boat from the same holding to the same consignee"; (f) The following shall be substituted for the text of footnote 5: "5 In Belgium : "Inspecteur vÃ ©tÃ ©rinaire" or "Diergeneeskundig inspecteur" ; in France : "Directeur dÃ ©partemental des services vÃ ©tÃ ©rinaires" ; in Germany : "Beamteter Tierarzt" ; in Italy : "Veterinario provinciale" ; in Luxembourg : "Inspecteur vÃ ©tÃ ©rinaire" ; in the Netherlands : "Distriktsinspecteur"." Article 9 The Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with this Directive within eight months following its notification and shall fortwith inform the Commission thereof. Article 10 This Directive is addressed to the Member States. Done at Brussels, 25 October 1966. For the Council The President B.W. BIESHEUVEL